On Petition foe a Rehearing.
Crumpacker, J.
In accordance with a very earnest request by counsel for appellant in a petition for rehearing, we have re-examined the evidence in this case in a very painstaking manner. And while we confess it is unsatisfactory, yet we can not say that it coerces the conclusion that appellant should not have fenced its road at the point where appellee’s animals entered upon it.
In rare instances, under the inflexible rules of this court, we are compelled to perform the ungracious task of approving judgments which our individual consciences condemn.
The petition for rehearing is overruled.